ORDER

PER CURIAM:
Don Beard appeals from a grant of summary judgment in favor of the Missouri Board of Probation and Parole (“Board”) and Matt Strum, the Director of the Division of Offender Rehabilitative Services for the Missouri Department of Corrections (“Director”) on Beard’s petition challenging the Board’s extension of his conditional release date due to his failure to successfully complete the Missouri Sexual Offender Program (“MoSOP”). Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).